Citation Nr: 9909908	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
January 1979.

A Department of Veterans Affairs (VA) regional office (RO) 
entered a decision in June 1995 which, in pertinent part, 
denied service connection for a nervous condition, claimed as 
attempted suicide and depression, and denied service 
connection for a personality disorder.  February 1996 and 
August 1996 rating decisions determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a nervous condition.  Thereafter, in a rating 
decision issued in December 1996, the RO denied an issue 
identified as follows:  "Reconsideration" of service 
connection for a nervous condition, currently claimed as 
bipolar disorder and previously denied as attempted suicide 
and depression.  


The veteran submitted a timely notice of disagreement to the 
December 1996 rating decision.  A statement of the case 
(SOC), issued in July 1997, framed the issue as follows:  
Entitlement to service connection for a nervous condition.  
The SOC provided laws and regulations pertaining to service 
incurrence and aggravation, and denied the claim for service 
connection for a nervous condition on the basis of all 
evidence of record, both old and new.

Based on the procedural history discussed above, the Board 
concludes that the RO, in its December 1996 rating decision, 
implicitly determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability.  The Board concurs 
with that determination.


The veteran was scheduled to attend a hearing at the RO 
before a traveling Member of the Board in March 1999.  He 
failed to report for the scheduled hearing.  


FINDING OF FACT

The claim for service connection for an acquired psychiatric 
disability is not plausible.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service preenlistment examination revealed no pertinent 
defects.  However, in connection with that examination, the 
veteran was evaluated at a mental health clinic on December 
16, 1977.  He had indicated a problem with alcoholism and 
depression.  He then denied a history of nervous conditions.  
On psychiatric examination, it was found that he was neither 
anxious nor depressed.  There was no evidence of any disorder 
of thought, affect, perception or behavior.  The impression 
was that he was without mental illness.

The veteran was admitted to hospitalization on December 29, 
1978, in a state of acute alcohol intoxication.  It was noted 
that, while waiting for admission, he had eloped and was 
found, by the local military police, holding a bottle of beer 
under each arm.  There was a history of heavy drinking for 
the past six years.  It was reported that on January 3, 1979, 
the veteran broke his own promise when he went on overnight 
pass and did not return until three days later.  

A general physical examination was performed on January 8, 
1979, for purposes of the veteran's separation from service.  
He reported frequent trouble sleeping and depression or 
excessive worry.  No psychiatric disorders were noted on 
examination.  He was discharged from the hospital on January 
9, 1979.  The diagnoses were alcoholism, habitual excessive 
drinking; and passive-aggressive personality, chronic. 

Associated with the claims folder are reports of the 
veteran's treatment during March 1987 at Westchester County 
Medical Center.  He was admitted in an intoxicated state.  He 
described feeling depressed since his girlfriend had left him 
nine months before.  He also stated that he had been mugged 
several months before, and noted that he had sustained a 
right leg fracture in recent months.  The diagnosis on Axis I 
was affective disorder, dysthymic disorder, and alcohol 
intoxication.  The diagnosis on Axis II was mixed personality 
disorder, with borderline and narcissistic traits.

The veteran was hospitalized at a VA medical facility during 
November 1994.  He had been brought by his mother for 
detoxification from alcohol and crack cocaine.  He admitted 
to a history of depression.  The primary diagnosis was 
polysubstance abuse.  An additional diagnosis was depression, 
rule out bipolar disorder.  He was subsequently hospitalized 
by VA from early December 1994 through early January 1995.  
The primary diagnosis was bipolar disorder, mixed type.  He 
was again hospitalized by VA from late January 1995 to early 
February 1995.  The primary diagnosis was major affective 
disorder, bipolar, manic.  Additional diagnoses were alcohol 
abuse (episodic); and cocaine abuse (episodic).

A VA psychiatric examination was conducted in March 1995.  
The veteran described himself as depressed since seven months 
before when his girlfriend left him suddenly.  History 
indicated past suicide attempts and incarcerations for 
involvement with drugs.  A mental status interview was 
performed.  The diagnosis on Axis I was polysubstance abuse, 
chronic, in remission; and affective disorder, chronic, in 
remission.  The diagnosis on Axis II was mixed personality 
disorder.

A statement, dated in May 1996, was received from John D' 
Avirro, M.D.  It was reported that the veteran had suffered a 
stroke in the left side of the brain.  

VA medical records reflect that the veteran received 
inpatient and outpatient care for bipolar disorder during the 
period from May 1995 through August 1996.  Also noted were 
the diagnoses of polysubstance abuse and antisocial 
personality disorder.

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).

In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (1998).

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

The veteran asserts that he has a psychiatric disability 
which had its onset in service.  A review of the medical 
evidence demonstrates that, currently, the veteran has an 
affective disorder, classified as bipolar disorder, a form of 
psychosis.  Accordingly, the first Caluza requirement is met, 
since there is medical evidence of a current disability.  The 
second Caluza requirement is also met, in that the veteran, 
as a lay person, is competent to state that he experienced 
nervous symptoms in service.  However, the third Caluza 
requirement, that there be a nexus between inservice disease 
or injury and a current disability, is not met since there is 
no competent medical evidence that the current bipolar 
disorder began during service or was manifested during the 
first postservice year, or that it is otherwise related to 
service.  

The Board notes that no acquired psychiatric disorder was 
documented by mental status evaluations performed during 
service.  Rather, nervous symptoms, reported by the veteran, 
were found to be an expression of either a personality 
disorder or chronic alcoholism.  Governing laws and 
regulations preclude grants of service connection for 
personality disorders or for disorders, such as alcoholism, 
of willful misconduct origin.  

At bottom, the veteran's unsupported assertion is the only 
evidence linking his bipolar disorder to military service.  
His assertion amounts to an opinion about the etiology of 
bipolar disorder.  As a lay person, he is not competent to 
offer an opinion about a matter of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
assertion alone cannot render a claim well-grounded in a case 
that requires proof of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.



ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

